Citation Nr: 0201822	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  01-02 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private medical care, including transportation, 
received on October 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from June 1963 to March 1966.

This appeal arises from a January 2001 decision by the 
Department of Veterans Affairs (VA) Medical Center, 
Gainesville, Florida (COJ), which denied entitlement to 
reimbursement or payment of the expenses incurred in 
connection with transportation to and treatment of the 
veteran at Halifax Medical Center, Daytona Beach, Florida, on 
October 27, 2000, concluding that the treatment was non-
emergent and that a VA facility was available.

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) and was returned to the VA Regional 
Office in St. Petersburg, Florida, for a hearing before a 
Member of the Board.


FINDINGS OF FACT

1.  At the time of the veteran's transportation by ambulance 
and treatment on October 27, 2000, at Halifax Medical Center, 
Daytona Beach, Florida,, following a tonic-clonic seizure, 
service connection was in effect for temporal lobe epilepsy.

2.  The transportation to Halifax Medical Center and 
treatment of the veteran on October 27, 2000, at Halifax 
Medical Center were necessitated by a medical emergency; a VA 
or other Federal medical facility was not feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the medical 
expenses incurred in connection with transportation to and 
treatment of the veteran at Halifax Medical Center, Daytona 
Beach, Florida, on October 27, 2000, have been met.  38 
U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The veteran is seeking reimbursement or payment for the cost 
of unauthorized private medical care, including 
transportation, received on October 27, 2000.  After 
examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that the COJ has 
obtained, or made reasonable efforts to obtain, all records 
which might be relevant to the veteran's claim.  The Board 
notes that no further assistance to the veteran in acquiring 
evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
reimbursement or payment for the cost of unauthorized private 
medical care, including transportation, received on October 
27, 2000, as the COJ has complied with the notice provisions 
of the VCAA and its implementing regulations.  This is so 
because the COJ specifically notified the veteran of the 
requirements needed for reimbursement or payment for the cost 
of unauthorized private medical care, including 
transportation, received on October 27, 2000, in the 
statement of the case issued during this appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the COJ has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of reimbursement or 
payment for the cost of unauthorized private medical care, 
including transportation, received on October 27, 2000.  The 
Board finds that all relevant facts have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. Chapter 51.  There has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The veteran is seeking reimbursement or payment for the cost 
of unauthorized private medical care, including 
transportation, received on October 27, 2000.  For the 
veteran to establish entitlement to reimbursement or payment 
of the cost of unauthorized medical services, all of the 
three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 must be satisfied.  Not only must it be shown that a 
medical emergency existed with delay being hazardous to life 
or health, and that a VA or other Federal facility was not 
feasibly available but treatment must be for (1) an 
adjudicated service-connected disability; (2) a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (4) any illness, injury or dental condition in 
the case of veteran who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31.

The record shows that the veteran arrived at the emergency 
room of Halifax Medical Center, Daytona Beach, Florida, on 
October 27, 2000, by ambulance after his neighbors had 
reported that he had experienced a tonic-clonic seizure.  The 
veteran indicated that he had run out of his medication, 
Tegretol, about one week previously.  He was discharged home 
on Tegretol.
The veteran testified at a hearing on appeal before the 
undersigned Member of the Board, conducted in November 2001, 
that he was taken to Halifax Medical Center, the closest 
hospital, on October 27, 2000, because he was in a postictal 
state following the seizure and there was a fear that he 
might go into status epilepticus as he had not taken any 
medication for one week.  The veteran testified that his 
neighbor called 911 and the decision that it was an emergency 
was made by an emergency medical team, not him.

The criteria spelled out above govern entitlement to payment 
or reimbursement of the cost of unauthorized private medical 
care, including transportation.  The medical evidence clearly 
shows that the veteran was treated for a service-connected 
disability and, given the nature and risks regarding his 
condition, the Board finds that the need for treatment was 
emergent in nature.  Thus, the only question left to address 
is whether a VA or other Federal facility was feasibly 
available.

It the Board's judgment that, given the emergent nature of 
the veteran's condition when he was taken for treatment in 
Daytona Beach, Florida, on October 27, 2000, for all intents 
and purposes a VA or other Federal medical facility was not 
available to provide the needed treatment.  Simply put, it 
would be unreasonable to hold that he could have or should 
have been driven to the nearest VA hospital while in a 
postictal state with possible status epilepticus.  
Accordingly, payment or reimbursement of the costs of the 
private medical care at Halifax Medical Center, including 
transportation to that facility, on October 27, 2000, is 
warranted.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.



ORDER

Entitlement to reimbursement or payment for the cost of 
unauthorized private medical care, including transportation, 
received on October 27, 2000, is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

